Exhibit 10.3

This AMENDED AND RESTATED ADVISORY FEE AGREEMENT (this “Agreement”) is dated as
of October 6, 2015 and is between Performance Food Group Company (formerly known
as Wellspring Distribution Corp.), a Delaware corporation (together with its
successors, the “Company”), on the one hand, and each of Blackstone Management
Partners LLC (f/k/a Blackstone Management Partners V L.L.C.), a Delaware limited
liability company (“BMP”) affiliated with The Blackstone Group L.P.
(“Blackstone”), and Wellspring Capital Management, LLC, a Delaware limited
liability company (“WCM”, and together with BMP, the “Advisors”), on the other
hand. This Agreement amends and restates in its entirety the Transaction and
Advisory Fee Agreement, dated as of July 20, 2007 (as amended and restated prior
to the date hereof) between the parties hereto.

BACKGROUND

1. On July 20, 2007, the Company consummated a recapitalization transaction (the
“Recapitalization”) on the terms and subject to the conditions of an Amended and
Restated Agreement and Plan of Merger, dated as of July 11, 2007, among the
Company, Wellspring Capital Partners III, L.P., WDC Merger Corp., WDC
Acquisition Corp. and the other parties thereto (as amended from time to time,
the “Purchase Agreement”).

2. Each Advisor has expertise in financial and business analysis, capitalization
strategy, and various other areas relevant to the Company, as well as expertise
in monitoring and providing advice with respect to the business of companies
such as the Company and the industry in which it operates, so as to help the
Company maximize its value.

3. In consideration of the Advisors providing the benefits of such expertise to
the Company, the Company is willing to pay to the Advisors the fees described in
this Agreement, and each of the Advisors has provided and will continue to
provide such services on the basis of its receipt of such payments.

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

SECTION 1. Appointment. The Company hereby engages the Advisors to render the
Services (as defined in Section 2(a), below) on the terms and subject to the
conditions of this Agreement.

SECTION 2. Services.

(a) Each of the Advisors agrees that until the Termination Date (as defined
below) it will render to the Company, by and through itself and its affiliates
and such of their respective officers, employees, representatives, agents and
third parties as such Advisor in its sole discretion may designate from time to
time (“Affiliates”), monitoring, advisory and consulting services in relation to
the affairs of the Company and its subsidiaries, including, without limitation,
(i) advice regarding relationships with the Company’s and its subsidiaries’
lenders and bankers, including in relation to the selection, retention and
supervision of



--------------------------------------------------------------------------------

independent auditors, outside legal counsel, investment bankers or other
financial advisors or consultants, (ii) advice regarding the strategy of the
Company and its subsidiaries, (iii) advice regarding the structuring and
implementation of equity participation plans, employee benefit plans and other
incentive arrangements for certain key executives of the Company, (iv) general
advice regarding dispositions and/or acquisitions, (v) advice regarding the
business of the Company and its subsidiaries, and (vi) such other advice
directly related or ancillary to the above financial advisory services as may be
reasonably requested by the Company (collectively, the “Services”) For purpose
of this Agreement, the term “Pro Rata Share” shall mean a fraction, the
numerator of which is the aggregate number of shares of Common Stock of the
Company held on the date of such determination by affiliates of an Advisor (each
an “Affiliated Investor”) and the denominator of which is the total number of
shares of Common Stock held on the date of such determination by Affiliated
Investors of all of the Advisors in the aggregate. However, an Advisor will have
no obligation to provide any other services to the Company absent an agreement
between such Advisors and the Company over the scope of such other services and
the payment therefor.

(b) It is expressly agreed that the Services to be rendered hereunder will not
include investment banking or other financial advisory services which may be
provided by BMP or any of its Affiliates to the Company, or any of its
affiliates, in connection with any specific acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities
(including, without limitation, an initial public offering of equity
securities), financing or similar transaction by the Company or any of its
subsidiaries. BMP may be entitled to receive additional compensation for
providing services of the type specified in the preceding sentence by mutual
agreement of the Company or such subsidiary, on the one hand, and BMP or its
relevant Affiliates, on the other hand.

(c) Without affecting the rights of the BMP under Section 2(b) hereof, if the
Company or any of its subsidiaries determines that it is advisable for the
Company or such subsidiary to hire a financial advisor, consultant, investment
banker or any similar advisor in connection with any acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities
(including, without limitation, an initial public offering of equity
securities), financing or similar transaction, it will notify the Advisors of
such determination in writing. Promptly thereafter, upon the request of BMP, the
parties will negotiate in good faith to agree upon appropriate services,
compensation and indemnification for the Company or such subsidiary to hire BMP
or one of its Affiliates for such services. The Company and its subsidiaries may
not hire any person, other than BMP or one of its Affiliates, to perform any
such services unless all of the following conditions have been satisfied:
(i) the parties are unable to agree upon the terms of the engagement of BMP or
its Affiliate to render such services after 30 days following receipt by BMP of
such written notice; (ii) such other person has a reputation that is at least
equal to the reputation of BMP or its Affiliate in respect of such services;
(iii) ten business days have elapsed after the Company or such subsidiary
provides a written notice to BMP of its intention to hire such other person,
which notice shall identify such other person and shall describe in reasonable
detail the nature of the services to be provided, the compensation to be paid
and the indemnification to be provided; (iv) the compensation to be paid is not
more than BMP or its Affiliate was willing to accept in the negotiations
described above; and (v) the indemnification to be provided is not more
favorable to the Company or the applicable subsidiary than the indemnification
that BMP or its affiliate was willing to accept in the negotiations described
above.



--------------------------------------------------------------------------------

SECTION 3. Advisory Fee.

(a) In consideration of the Services being rendered by the Advisors, the Company
will pay, or will cause to be paid, to the Advisors an annual non-refundable and
irrevocable advisory fee (the “Advisory Fee”; the term “Advisory Fee” as used in
this Agreement with respect to any annual period means all amounts payable with
respect to such annual period pursuant to Section 3(b) hereof).

(b) On the first business day of each fiscal year the Company shall pay to the
Advisors an aggregate amount equal to the Advisory Fee in respect of such fiscal
year.

(c) The Advisory Fee for each fiscal year shall be equal to the greater of
(x) $2,500,000 or (y) the 1.5% of Consolidated EBITDA (as defined in that
certain Credit Agreement, dated May 14, 2013, among Performance Food Group Inc.,
PFGC, Inc., and the other parties thereto) for the immediately preceding fiscal
year (the “EBITDA Amount”), based on management’s most recent estimates.
Following the preparation of the Company’s audited financial statements for each
fiscal year, the Company shall recalculate the EBITDA Amount and the Advisory
Fee and based on such recalculation, (A) if the applicable recalculated Advisory
Fee is more than the Advisory Fee previously paid by the Company to the Advisors
in respect of the then-current fiscal year, the Company shall pay to the
Advisors the difference between such amounts and (B) if the applicable
recalculated Advisory Fee is less than the Advisory Fee previously paid by the
Company to the Advisors in respect of the then-current fiscal year, then
Advisors shall pay to the Company the difference between such recalculated
Advisory Fee and the Advisory Fee received from the Company in respect to the
then-current fiscal year. Any payment required by the preceding sentence shall
be paid by the Company or the Advisors, as applicable, on August 15 of each
applicable year.

(d) In the event the Company or any of its subsidiaries enters into a business
combination transaction with another entity that is large enough to constitute a
“significant subsidiary” of the Company under any of the relevant tests
contained in Regulation S-X as promulgated by the Securities and Exchange
Commission, the Company and BMP will mutually agree, following good faith
negotiations, on an appropriate increase in the minimum annual Advisory Fee as
warranted by the increase in the Company’s size. Such increase will be based on
the percentage increase in the Company’s EBITDA determined on a pro forma basis
giving effect to such business combination transaction.

(e) To the extent the Company cannot pay, or cause to be paid, the Advisory Fee
for any reason, including by reason of any prohibition on such payment pursuant
to any applicable law or the terms of any debt financing of the Company or its
subsidiaries, the payment by the Company or any of its subsidiaries to the
Advisors of the accrued and payable Advisory Fee will be payable immediately on
the earlier of (i) the first date on which the payment of such deferred Advisory
Fee is no longer prohibited under any contract applicable to the Company and the
Company or its subsidiaries, as applicable, is otherwise able to make such
payment, or cause



--------------------------------------------------------------------------------

such payment to be made, and (ii) total or partial liquidation, dissolution or
winding up of the Company. Notwithstanding anything to the contrary herein,
under any applicable law or under any contract applicable to the Company or its
subsidiaries, any forbearance of collection of the Advisory Fee by the Advisors
shall not be deemed to be a subordination of such payments to any other person,
entity or creditor of the Company or its subsidiaries. Any such forbearance
shall be at BMP’s sole option and discretion and shall in no way impair any
Advisor’s right to collect such payments. Any installment of the Advisory Fee
not paid on the scheduled due date will bear interest, payable in cash on each
scheduled due date, at an annual rate of 10%, compounded quarterly, from the
date due until paid.

(f) Each of the Advisors shall receive its Pro Rata Share of the Advisory Fee
and be responsible for its Pro Rata Share of any amounts payable by the Advisors
pursuant to Section 3(c) above.

SECTION 4. Reimbursements. In addition to the fees payable pursuant to this
Agreement, the Company will pay, or cause to be paid, directly, or reimburse the
Advisors and each of their Affiliates for, their respective Out-of-Pocket
Expenses (as defined below). For the purposes of this Agreement, the term
“Out-of-Pocket Expenses” means the out-of-pocket costs and expenses incurred by
the Advisors and their Affiliates in connection with the Services or other
services provided by them under this Agreement, or in order to make Securities
and Exchange Commission and other legally required filings relating to the
ownership of equity securities of the Company or its successor by the Advisors
or their Affiliates, or otherwise incurred by the Advisors or their Affiliates
from time to time in the future in connection with the ownership or subsequent
sale or transfer by the Advisors or their Affiliates of capital stock of the
Company or its successor, including, without limitation, (a) fees and
disbursements of any independent professionals and organizations, including
independent accountants, outside legal counsel or consultants, retained by an
Advisor or any of its Affiliates, (b) costs of any outside services or
independent contractors such as financial printers, couriers, business
publications, on-line financial services or similar services, retained or used
by an Advisor or any of its Affiliates, and (c) transportation, per diem costs,
word processing expenses or any similar expense not associated with the Advisors
or their Affiliates’ ordinary operations. All payments or reimbursements for
Out-of-Pocket Expenses will be made by wire transfer in same-day funds promptly
upon or as soon as practicable following request for payment or reimbursement in
accordance with this Agreement, to the bank account indicated to the Company by
the relevant payee.

SECTION 5. Indemnification.

The Company will indemnify and hold harmless the Advisors, their Affiliates and
their respective partners (both general and limited), members (both managing and
otherwise), officers, directors, employees, agents and representatives (each
such person being an “Indemnified Party”) from and against any and all actions,
suits, investigations, losses, claims, damages and liabilities, including in
connection with seeking indemnification, whether joint or several (the
“Liabilities”), related to, arising out of or in connection with the Services or
other services contemplated by this Agreement or the engagement of the Advisors
pursuant to, and the performance by the Advisors of the Services or other
services contemplated by, this Agreement, whether or not pending or threatened,
whether or not an Indemnified Party is a party, whether or



--------------------------------------------------------------------------------

not resulting in any liability and whether or not such action, claim, suit,
investigation or proceeding is initiated or brought by the Company. The Company
will reimburse any Indemnified Party for all reasonable costs and expenses
(including reasonable attorneys’ fees and expenses and any other
litigation-related expenses) as they are incurred in connection with
investigating, preparing, pursuing, defending or assisting in the defense of any
action, claim, suit, investigation or proceeding for which the Indemnified Party
would be entitled to indemnification under the terms of the previous sentence,
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. The Company agrees that it will not, without the prior
written consent of the Indemnified Party, settle, compromise or consent to the
entry of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated hereby (if any Indemnified Party is a party
thereto or has been threatened to be made a party thereto) unless such
settlement, compromise or consent includes an unconditional release of the
Indemnified Party from all liability, without future obligation or prohibition
on the part of the Indemnified Party, arising or that may arise out of such
claim, action or proceeding, and does not contain an admission of guilt or
liability on the part of the Indemnified Party. The Company will not be liable
under the foregoing indemnification provision with respect to any particular
loss, claim, damage, liability, cost or expense of an Indemnified Party that is
determined by a court, in a final judgment from which no further appeal may be
taken, to have resulted solely from the gross negligence or willful misconduct
of such Indemnified Party. The attorneys’ fees and other expenses of an
Indemnified Party shall be paid by the Company as they are incurred upon
receipt, in each case, of an undertaking by or on behalf of the Indemnified
Party to repay such amounts if it is finally judicially determined that the
Liabilities in question resulted solely from the gross negligence or willful
misconduct of such Indemnified Party.

The rights of an Indemnified Party to indemnification hereunder will be in
addition to any other rights and remedies any such person may have under any
other agreement or instrument to which each Indemnified Party is or becomes a
party or is or otherwise becomes a beneficiary or under any law or regulation.

The Company acknowledges and agrees that the Company shall be fully and
primarily responsible for the payment to an Indemnified Party in respect of
indemnification or advancement of expenses in connection with any jointly
indemnifiable claim (as defined below), pursuant to and in accordance with the
terms of this Agreement, irrespective of any right of recovery the Indemnified
Party may have from the Indemnitee-related entities. Under no circumstance shall
the Company be entitled to any right of subrogation or contribution by the
Indemnitee-related entities and no right of advancement or recovery the
Indemnified Party may have from the Indemnitee-related entities shall reduce or
otherwise alter the rights of the Indemnified Party or the obligations of the
Company hereunder. In the event that any of the Indemnitee-related entities
shall make any payment to the Indemnified Party in respect of indemnification or
advancement of expenses with respect to any jointly indemnifiable claim, the
Indemnitee-related entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnified Party
against the Company, and Indemnified Party shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-related entities effectively to bring suit to enforce such
rights. The Company and each Indemnified Party agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 5, entitled to enforce this Section 5 as



--------------------------------------------------------------------------------

though each such Indemnitee-related entity were a party to this Agreement. For
purposes of this Section 5, the following terms shall have the following
meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise an Indemnified Party has agreed, on behalf of the Company or at
the Company’s request, to serve as a director, officer, employee or agent and
which service is covered by the indemnity described in this Agreement) from whom
an Indemnified Party may be entitled to indemnification or advancement of
expenses with respect to which, in whole or in part, the Company may also have
an indemnification or advancement obligation (other than as a result of
obligations under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which an
Indemnified Party shall be entitled to indemnification or advancement of
expenses from both the Indemnitee-related entities and the Company pursuant to
the Delaware General Corporation Law, any agreement or the certificate of
incorporation, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or comparable organizational
documents of the Company or the Indemnitee-related entities, as applicable.

SECTION 6. Accuracy of Information. The Company shall furnish or cause to be
furnished to the Advisors such information as an Advisor believes reasonably
appropriate to rendering the Services and other services contemplated by this
Agreement and to comply with the Securities and Exchange Commission or other
legal requirements relating to the beneficial ownership by the Advisors or their
Affiliates of equity securities of the Company (all such information so
furnished, the “Information”). The Company recognizes and confirms that the
Advisors (a) will use and rely primarily on the Information and on information
available from generally recognized public sources in performing the Services
and other services contemplated by this Agreement without having independently
verified the same, (b) do not assume responsibility for the accuracy or
completeness of the Information and such other information and (c) are entitled
to rely upon the Information without independent verification.

SECTION 7. Term. This Agreement will become effective on the date of the initial
closing of the firm commitment underwritten public offering of shares of common
stock of the Company or its controlling holding company, as applicable, in
connection with which the relevant issuer’s common stock first becomes listed on
a national securities exchange (the “IPO”) and will continue for a term of two
years from the initial closing date of the IPO; provided, however, that this
Agreement shall terminate upon the occurrence of any of the following events
(i) the Advisors and their respective affiliates beneficially own less than 5%
of the total outstanding common equity of the Company in the aggregate,
(ii) with respect to any Advisor, such Advisor and its affiliates no longer hold
at least 25% of the shares of Common Stock acquired by such entities in
connection with the Recapitalization (adjusted accordingly for any stock split
or combination of shares, recapitalization, merger, consolidation or other
reorganization) or (iii) the Company and the Advisors mutually agree in writing
(in each case, the date of termination hereunder shall be referred to as the
“Termination Date”); provided, that (x) the occurrence of the Termination Date
will not affect the obligations of the Company to pay,



--------------------------------------------------------------------------------

or cause to be paid, any amounts accrued but not yet paid as of such date,
(y) Section 4 hereof will remain in effect after the Termination Date with
respect to Out-of-Pocket Expenses that were incurred prior to or within a
reasonable period of time after the Termination Date, but which have not been
paid to the Advisors in accordance with Section 4 hereof, and (z) the provisions
of Sections 3(e), 3(f), 5, 6, 7, 8, and 9 hereof will survive after the
Termination Date. The Advisory Fee will accrue and be payable with respect to
the entire fiscal year of the Company in which the Termination Date occurs.

SECTION 8. Disclaimer, Opportunities, Release and Limitation of Liability.

(a) Disclaimer; Standard of Care. The Advisors make no representations or
warranties, express or implied, in respect of the Services to be provided by
them hereunder. In no event shall the Advisors be liable to the Company or any
of its Affiliates for any act, alleged act, omission or alleged omission that
does not constitute gross negligence or willful misconduct of the Advisors as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that the Advisors and their
Affiliates currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which the Advisors
or their Affiliates may serve as an advisor, a director or in some other
capacity, in recognition that the Advisors and their Affiliates have myriad
duties to various investors and partners, in anticipation that the Company, on
the one hand, and the Advisors (or one or more Affiliates, associated investment
funds or portfolio companies), on the other hand, may engage in the same or
similar activities or lines of business and have an interest in the same areas
of corporate opportunities, in recognition of the benefits to be derived by the
Company hereunder, and in recognition of the difficulties which may confront any
advisor who desires and endeavors fully to satisfy such advisor’s duties in
determining the full scope of such duties in any particular situation, the
provisions of this Section 8(b) are set forth to regulate, define and guide the
conduct of certain affairs of the Company as they may involve the Advisors.
Except as the Advisors may otherwise agree in writing after the date hereof:

(i) The Advisors and their Affiliates shall have the right: (A) to directly or
indirectly engage in any business (including, without limitation, any business
activities or lines of business that are the same as or similar to those pursued
by, or competitive with, the Company and its subsidiaries); (B) to directly or
indirectly do business with any client or customer of the Company and its
subsidiaries; (C) to take any other action that the Advisor believes in good
faith is necessary to or appropriate to fulfill its obligations as described in
the first sentence of this Section 8(b); and (D) not to present potential
transactions, matters or business opportunities to the Company or any of its
subsidiaries, and to pursue, directly or indirectly, any such opportunity for
themselves, and to direct any such opportunity to another person.

(ii) The Advisors and their Affiliates shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or any of its affiliates or to refrain from any actions specified in
Section 8(b)(i) hereof, and the Company, on its own behalf and on behalf of its
affiliates, hereby irrevocably waives any right to require the Advisors or any
of its Affiliates to act in a manner inconsistent with the provisions of this
Section 8(b).



--------------------------------------------------------------------------------

(iii) Neither the Advisors nor any of their Affiliates shall be liable to the
Company or any of its affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 8(b) or of any such person’s participation therein.

(c) Release. The Company hereby irrevocably and unconditionally releases and
forever discharges the Advisors and their Affiliates and their respective
partners (both general and limited), members (both managing and otherwise),
officers, directors, employees, agents and representatives from any and all
liabilities, claims and causes of action in connection with the Services or
other services contemplated by this Agreement or the engagement of the Advisors
pursuant to, and the performance by the Advisors of the Services or other
services contemplated by, this Agreement that the Company may have, or may claim
to have, on or after the date hereof, except with respect to any act or omission
that constitutes gross negligence or willful misconduct as determined by a
final, non-appealable determination of a court of competent jurisdiction.

(d) Limitation of Liability. In no event will the Advisors or any of their
Affiliates be liable to the Company or any of its affiliates for any indirect,
special, incidental or consequential damages, including, without limitation,
lost profits or savings, whether or not such damages are foreseeable, or for any
third-party claims (whether based in contract, tort or otherwise), relating to,
in connection with or arising out of this Agreement, including, without
limitation, the services to be provided by the Advisors or any of their
Affiliates hereunder, or for any act or omission that does not constitute gross
negligence or willful misconduct as determined by a final, non-appealable
determination of a court of competent jurisdiction or in excess of the fees
actually received by the Advisors hereunder.

SECTION 9. Miscellaneous.

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by any party hereto from any such provision, will be effective unless
it is in writing and signed by each of the parties hereto. Any amendment, waiver
or consent will be effective only in the specific instance and for the specific
purpose for which given. The waiver by any party of any breach of this Agreement
will not operate as or be construed to be a waiver by such party of any
subsequent breach.

(b) Any notices or other communications required or permitted hereunder shall be
made in writing and will be sufficiently given if delivered personally or sent
by facsimile with confirmed receipt, or by overnight courier, addressed as
follows or to such other address of which the parties may have given written
notice:

if to BMP or the Advisors collectively:

c/o The Blackstone Group

345 Park Avenue

New York, New York 10154-0037

Attention: Prakash A. Melwani

Fax: (212) 583-5596



--------------------------------------------------------------------------------

with a copy (which copy shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Wilson Neely and Igor Fert

Fax: (212) 455-2502

if to WCM, to:

Wellspring Capital Management, LLC

Lever House

390 Park Avenue

New York, New York 10022-4608

Attention: William F. Dawson

Fax: (212) 318-9810

with a copy (which copy shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: James H. Schwab, Esq.

Fax: (212) 757-3900

if to the Company:

Performance Food Group Company

12500 West Creek Parkway

Richmond, Virginia 23238

Attention: General Counsel

with a copy (which copy shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Wilson Neely and Igor Fert

Fax: (212) 455-2502

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile with confirmed receipt, and (ii) one business day after being sent by
overnight courier.



--------------------------------------------------------------------------------

(c) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof, and supersedes all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.

(d) This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

(e) Each party hereto hereby (i) agrees than any action, directly or indirectly,
arising out of, under or relating to this Agreement shall exclusively be brought
in the Delaware Court of Chancery sitting in Wilmington, Delaware (the “Court of
Chancery”) and shall exclusively be heard and determined by the Court of
Chancery, unless the Court of Chancery determines that it does not then have
subject matter jurisdiction over such action, in which case any such action
shall then exclusively be brought in and shall exclusively be heard and
determined by either the Supreme Court of the State of New York sitting in
Manhattan or the United States District Court for the Southern District of New
York, and (ii) solely in connection with the action(s) contemplated by
subsection (i) hereof, (A) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction of the courts identified in subsection (i) hereof,
(B) irrevocably and unconditionally waives any objection to the laying of venue
in any of the courts identified in clause (i) of this paragraph (e),
(C) irrevocably and unconditionally waives and agrees not to plead or claim that
any of the courts identified in such clause (i) is an inconvenient forum or does
not have personal jurisdiction over any party hereto, and (D) agrees that
mailing of process or other papers in connection with any such action in the
manner provided herein or in such other manner as may be permitted by applicable
law shall be valid and sufficient service thereof. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any claim or action directly or
indirectly arising out of, under or in connection with this Agreement or the
services contemplated hereby.

(f) Except as otherwise contemplated by Section 2(a) hereof, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by the
Company without the prior written consent of the Advisors; provided, however,
that an Advisor may assign or transfer its duties or interests hereunder to any
Affiliate at the sole discretion of such Advisor. Subject to the foregoing, the
provisions of this Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Subject to the
next sentence, no person or party other than the parties hereto and their
respective successors or permitted assigns is intended to be a beneficiary of
this Agreement. The parties acknowledge and agree that the Advisors and their
Affiliates and their respective partners (both general and limited), members
(both managing and otherwise), officers, directors, employees, agents and
representatives are intended to be third-party beneficiaries under Section 5
hereof.

(g) This Agreement may be executed by one or more parties to this Agreement on
any number of separate counterparts (including by facsimile), and all of said
counterparts taken together will be deemed to constitute one and the same
instrument.



--------------------------------------------------------------------------------

(h) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

(i) Each payment made by the Company pursuant to this Agreement shall be paid by
wire transfer of immediately available federal funds to such account or accounts
as specified by the Advisors to the Company prior to such payment.

(j) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Advisory Fee Agreement as of the date first
written above.

 

BLACKSTONE MANAGEMENT PARTNERS V L.L.C. By:  

/s/ Prakash Melwani

Name:   Prakash Melwani Title:   Senior Managing Director WELLSPRING CAPITAL
MANAGEMENT, LLC By:  

/s/ William F. Dawson, Jr.

Name:   William F. Dawson, Jr. Title:   CEO PERFORMANCE FOOD GROUP COMPANY By:  

/s/ Michael L. Miller

Name:   Michael L. Miller Title:   Senior Vice President, General Counsel &
Secretary

 

[Signature Page to Advisory Fee Agreement]